Order, entered on April 24, 1962, granting permission to file a late notice of claim against the New York City Housing Authority, reversed on the law and the facts, with $20 costs and disbursements to the appellant, and the application denied, with $10 costs. The failure to file the notice of claim with the appropriate public agency within the prescribed period of time was due to the inadvertence of counsel. An examination of official files supports the inference contained in the record that the infant had counsel within the 90-day period for the filing of a notice. Accordingly, such failure was not “by reason of” the disability of infancy so as to permit an extension of the statutory period under subdivision 5 of section 50-e of the General Municipal Law (Matter of Goglas v. New York City Housing Auth., 13 A D 2d 939). Concur — Breitel, J. P., Rabin and Steuer, JJ.;